Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered February 25, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was knowingly, intelligently, *543and voluntarily entered (see People v Harris, 61 NY2d 9 [1983]). The County Court properly denied the defendant’s motion to vacate his plea without a hearing, as his conclusory allegations of innocence and of ineffective assistance of counsel were contradicted by the record and were insufficient to warrant vacatur of the plea (see People v Frederick, 45 NY2d 520 [1978]; People v Potter, 294 AD2d 603 [2002], lv denied 98 NY2d 771 [2002]). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.